    Case 1:19-cv-25100-DLG Document 19-2 Entered on FLSD Docket 01/22/2020 Page 1 of 5


Carlos J. Chardon

From:                                    Carlos J. Chardon
Sent:                                    Wednesday, January 22, 2020 5:46 PM
To:                                      'Jackie Garcell'
Cc:                                      Jerry D. Hamilton; Stephen N. Zack; Laselve Harrison; Jason Margulies; Michael
                                         Winkleman
Subject:                                 RE: Wiegand v. Royal Caribbean -- Conferral on Motions- Production of Additional
                                         CCTV Footage




Hi Jackie,

As promised before Plaintiffs filed their Motion to Compel, we provide the additional video footage requested. See link
at Wiegand v. RCL CCTV Videos.

Please note that two of the items identified in Plaintiffs’ photographs were audio speakers and not cameras. The time
frame for the footage is 8:04.36 – 8:06.06 GMT. This covers the moment were Mr. Anello approached the window from
several feet away until the time of the incident.

Two of the enclosed files are from the footage we filed with our Motion to Dismiss, which you have had for some time.
As you will note, and as we previously represented, none of the other cameras were positioned towards the subject
window and thus did not capture the incident. RCL did not preserve footage from two of the cameras you requested.
Nonetheless, we provide exemplar footage showing the areas of the ship they captured, which has not changed since
the date of the incident. As you will note, they do not cover the subject windows.

Please let us know if you have an difficulties accessing the video files we provided.


Best Regards,

Carlos J. Chardon, Esq.
Partner
Hamilton, Miller & Birthisel LLP
150 Southeast Second Avenue
Suite 1200 | Miami, Florida 33131
O (305) 379-3686 | F (305) 379-3690
Miami | Tampa | Fort Lauderdale | Orlando | Norfolk
| New York | Jamaica | U.S.V.I. | Bahamas | Jacksonville | Puerto Rico

Biography | Website | vCard | LinkedIn
cchardon@hamiltonmillerlaw.com




 Please consider the environment before printing this email.
*** CONFIDENTIALITY NOTICE *** This communication, along with any documents, files or attachments, is intended only for the use of the
addressee and may contain privileged and confidential information. The intended recipient shall not further distribute the information
transmitted in this Email unless authorized by law or the subject of the information transmitted. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution or copying of any information contained in or attached to this communication is strictly
prohibited. If you have received this message in error, please notify the sender immediately and destroy the original communication and its
attachments without reading, printing or saving in any manner.



                                                                       1
    Case 1:19-cv-25100-DLG Document 19-2 Entered on FLSD Docket 01/22/2020 Page 2 of 5




From: Jackie Garcell <jgarcell@lipcon.com>
Sent: Friday, January 17, 2020 2:07 PM
To: Carlos J. Chardon <cchardon@hamiltonmillerlaw.com>
Cc: Jerry D. Hamilton <jhamilton@hamiltonmillerlaw.com>; Stephen N. Zack <szack@bsfllp.com>; Laselve Harrison
<lharrison@bsfllp.com>; Luis E. Suarez <lsuarez@bsfllp.com>; Jason Margulies <jmargulies@lipcon.com>; Michael
Winkleman <mwinkleman@lipcon.com>
Subject: RE: Wiegand v. Royal Caribbean ‐‐ Conferral on Motions

Hi Carlos,

Royal Caribbean’s agreement to provide us with additional footage, “to the extent it exists” is not enough for
us. We’re going to proceed with all motions, but we will note Royal Caribbean’s positions.

Thanks,


                 Jacqueline Garcell
                 LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.


            One Biscayne Tower, Suite 1776
            2 S. Biscayne Blvd.
            Miami, FL 33131
            Directions


            P: (305) 373-3016               D: (786) 800-5458
            or (800) 838-2759 x226          M: (305) 812-1133
            F: (305) 373-6204

            jgarcell@lipcon.com
            www.lipcon.com


            Executive Summary


Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended recipient(s) and may contain confidential
and privileged information. Any unauthorized review, use, disclosure or distribution is strictly prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. This electronic message is also subject to standard
copyright/ownership laws. Again, it is not intended or authorized to be reproduced or re-transmitted without the consent of the originator.




From: Carlos Chardon (HMB) <cchardon@hamiltonmillerlaw.com>
Sent: Friday, January 17, 2020 1:56 PM
To: Jackie Garcell <jgarcell@lipcon.com>
Cc: Jerry D. Hamilton (HMB) <jhamilton@hamiltonmillerlaw.com>; Stephen N. Zack <szack@bsfllp.com>; Laselve
Harrison <lharrison@bsfllp.com>; Luis E. Suarez <lsuarez@bsfllp.com>; Jason Margulies <jmargulies@lipcon.com>;
Michael Winkleman <mwinkleman@lipcon.com>
Subject: RE: Wiegand v. Royal Caribbean ‐‐ Conferral on Motions

                                                                          2
    Case 1:19-cv-25100-DLG Document 19-2 Entered on FLSD Docket 01/22/2020 Page 3 of 5
Hi Jackie

We conferred with our client. RCL agrees to provide Plaintiff with any additional footage, to the extent it
exists. RCL is in the process of investigating your request and will provide its response shortly.

Furthermore, RCL does not object to Plaintiff’s request for a 14 days extension to respond to RCL’s Motion
to Dismiss from the date we provide the additional footage, if any.

Concerning a motion to strike CCTV footage, we oppose. Notwithstanding, we will provide a declaration
establishing the authenticity of the raw footage that we submitted. We will also provide a declaration from
the entity that RCL contracted to provide the higher resolution copies of the raw footage. As obvious from
the videos, the higher resolution copies slightly improved the quality but did not alter the footage in any
way.


Best Regards,

Carlos J. Chardon, Esq.
Partner
Hamilton, Miller & Birthisel LLP
150 Southeast Second Avenue
Suite 1200 | Miami, Florida 33131
O (305) 379-3686 | F (305) 379-3690
Miami | Tampa | Fort Lauderdale | Orlando | Norfolk
| New York | Jamaica | U.S.V.I. | Bahamas | Jacksonville | Puerto Rico

Biography | Website | vCard | LinkedIn
cchardon@hamiltonmillerlaw.com




 Please consider the environment before printing this email.
*** CONFIDENTIALITY NOTICE *** This communication, along with any documents, files or attachments, is intended only for the use of the
addressee and may contain privileged and confidential information. The intended recipient shall not further distribute the information
transmitted in this Email unless authorized by law or the subject of the information transmitted. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution or copying of any information contained in or attached to this communication is strictly
prohibited. If you have received this message in error, please notify the sender immediately and destroy the original communication and its
attachments without reading, printing or saving in any manner.




From: Jackie Garcell <jgarcell@lipcon.com>
Sent: Thursday, January 16, 2020 7:23 PM
To: Carlos J. Chardon <cchardon@hamiltonmillerlaw.com>
Cc: Jerry D. Hamilton <jhamilton@hamiltonmillerlaw.com>; Stephen N. Zack <szack@bsfllp.com>; Laselve Harrison
<lharrison@bsfllp.com>; Luis E. Suarez <lsuarez@bsfllp.com>; Jason Margulies <jmargulies@lipcon.com>; Michael
Winkleman <mwinkleman@lipcon.com>
Subject: RE: Wiegand v. Royal Caribbean ‐‐ Conferral on Motions

Hi Carlos,

We are filing the motions by 3:00 p.m. tomorrow (Friday) afternoon, so kindly provide Royal Caribbean’s
position(s) before then.

                                                                       3
    Case 1:19-cv-25100-DLG Document 19-2 Entered on FLSD Docket 01/22/2020 Page 4 of 5
Thanks,


                 Jacqueline Garcell
                 LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.


            One Biscayne Tower, Suite 1776
            2 S. Biscayne Blvd.
            Miami, FL 33131
            Directions


            P: (305) 373-3016               D: (786) 800-5458
            or (800) 838-2759 x226          M: (305) 812-1133
            F: (305) 373-6204

            jgarcell@lipcon.com
            www.lipcon.com


            Executive Summary


Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended recipient(s) and may contain confidential
and privileged information. Any unauthorized review, use, disclosure or distribution is strictly prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. This electronic message is also subject to standard
copyright/ownership laws. Again, it is not intended or authorized to be reproduced or re-transmitted without the consent of the originator.




From: Carlos Chardon (HMB) <cchardon@hamiltonmillerlaw.com>
Sent: Thursday, January 16, 2020 10:16 AM
To: Jackie Garcell <jgarcell@lipcon.com>
Cc: Jerry D. Hamilton (HMB) <jhamilton@hamiltonmillerlaw.com>; Stephen N. Zack <szack@bsfllp.com>; Laselve
Harrison <lharrison@bsfllp.com>; Luis E. Suarez <lsuarez@bsfllp.com>; Jason Margulies <jmargulies@lipcon.com>;
Michael Winkleman <mwinkleman@lipcon.com>
Subject: Re: Wiegand v. Royal Caribbean ‐‐ Conferral on Motions

Hi Jackie, we passed along your email to our client last night. We are discussing and will revert with our position. Thanks


          On Jan 15, 2020, at 4:25 PM, Jackie Garcell <jgarcell@lipcon.com> wrote:


          Counsel:

          In light of Royal Caribbean’s reference and reliance on the CCTV footage in its Motion to
          Dismiss, we are moving to compel all video footage from all of the cameras at or around the
          area and time of the incident. The attached document contains the cameras which were
          identified during Plaintiff’s vessel inspection.

          We are also moving for an extension to file our response in opposition to the Motion to
          Dismiss. Specifically, we are seeking an extension of 14 days from the date all of the footage is
          produced.
                                                                          4
Case 1:19-cv-25100-DLG Document 19-2 Entered on FLSD Docket 01/22/2020 Page 5 of 5


   Lastly, we are moving to strike the CCTV footage based on Royal Caribbean not establishing the
   authenticity of the videos and not providing sufficient details as to their level of enhancement.

   For purposes of conferring in accordance with Local Rule 7.1, please provide Royal Caribbean’s
   position to each of these motions.

   Thanks,



                   Jaqueline Garcell
                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.


               One Biscayne Tower, Suite 1776
               2 S. Biscayne Blvd.
               Miami, FL 33131
               Directions



               P: (305) 373-3016                D: (786) 800-5458
               or (800) 838-2759 x226           M: (305) 812-1133
               F: (305) 373-6204



               jgarcell@lipcon.com
               www.lipcon.com



               Executive Summary

   Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended recipient(s) and may
   contain confidential and privileged information. Any unauthorized review, use, disclosure or distribution is strictly prohibited. If
   you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This
   electronic message is also subject to standard copyright/ownership laws. Again, it is not intended or authorized to be reproduced
   or re-transmitted without the consent of the originator.
   <CCTV CAMERAS IN AREA.pdf>




                                                                    5
